Citation Nr: 0734323	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-02 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for sarcoidosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the hands, secondary to service-connected 
sarcoidosis.

3.  Entitlement to service connection for degenerative joint 
disease of the right hip, secondary to service-connected 
sarcoidosis.

4.  Entitlement to service connection for degenerative joint 
disease of the right shoulder, secondary to service-connected 
sarcoidosis.

5.  Entitlement to service connection for arthralgia of the 
knees, secondary to service-connected sarcoidosis.

6.  Entitlement to service connection for coronary artery 
disease, secondary to service-connected sarcoidosis.

7.  Entitlement to service connection for sleep apnea, 
secondary to service-connected sarcoidosis. 

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1959 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2007, the veteran testified at a travel Board 
hearing.  At the hearing, the veteran submitted additional 
evidence and waived initial RO consideration of the evidence.  
See 38 C.F.R. § 20.1304.


The issues of entitlement to an increased evaluation for 
sarcoidosis, entitlement to service connection for 
degenerative joint disease of the hands, right hip, right 
shoulder and arthralgia of the knees, secondary to service-
connected sarcoidosis and entitlement to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Coronary artery disease is not shown to be etiologically 
related to active service, nor was it proximately caused or 
worsened by service-connected sarcoidosis. 

2.  Sleep apnea is not shown to be etiologically related to 
active service, nor was it proximately caused or worsened by 
service-connected sarcoidosis. 


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in during active 
service, nor is any such disability causally related to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a), 3.309(a), 3.310 (2007).

2.  Sleep apnea was not incurred during active service, nor 
is any such disability causally related to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a letter dated in November 2002.  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided by a March 2006 letter to the 
veteran.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed May 2003 decision 
in keeping with Pelegrini.  

Also, the letter asked the veteran to provide any evidence in 
his possession that pertained to the claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provides sufficient findings upon which to 
adjudicate the claims.  There is no duty to provide another 
examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime and peacetime military service.  38 
U.S.C.A. § 1131 (West 2002).  

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).  
Cardiovascular-renal disease is included as among the 
specified chronic diseases subject to presumptive service 
connection.  38 C.F.R. § 3.309(a) (2007).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  The Court of Appeals for Veterans Claims (Court) has 
construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition." Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. § 
5107(b) (West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The veteran has submitted written statements and hearing 
testimony contending that he suffers from coronary artery 
disease and sleep apnea as a result of his service-connected 
sarcoidosis with obstructive pulmonary disease.

The veteran's service medical records are negative for any 
complaints, treatment or diagnoses of cardiovascular problems 
or sleep problems.

VA outpatient treatment records dated from 2000 to 2005 show 
diagnoses of coronary artery disease and sleep apnea.
 
On VA examination in February 2003, the veteran was diagnosed 
as having sleep apnea and coronary artery disease.  The 
examiner stated that she was unaware of any association 
between sarcoid and sleep apnea.  Furthermore, the examiner 
opined that coronary artery disease would not be contributed 
to by sarcoid.

Coronary artery disease was not shown in service, nor was it 
shown within a year of service separation.  The veteran 
contends that his coronary artery disease is proximately due 
to or aggravated by his service-connected sarcoidosis.  The 
preponderance of the evidence, however, is against this 
claim.  The February 2003 VA examiner concluded that coronary 
artery disease would not be contributed to by sarcoidosis.  
By addressing that there was no relationship, the examiner 
addressed causation and aggravation.  The examiner's opinion 
is uncontroverted, competent evidence against the claim.  
Thus, the claim for service connection for coronary artery 
disease on a direct and presumptive basis, therefore, has not 
been substantiated.

The preponderance of the evidence also establishes that sleep 
apnea is not causally related to service, and that such 
disability is not caused by or aggravated by the veteran's 
service connected sarcoidosis.  Service medical records are 
silent for complaints of sleep related problems.  On VA 
examination in February 2003, the  examiner concluded that 
there was no association between sarcoidosis and sleep apnea.  
Thus, the claim for service connection for sleep apnea has 
not been substantiated.

The Board appreciates the sincerity of the veteran's beliefs; 
however, it is well established that, as a layperson, he is 
not considered capable of opining, no matter how sincerely, 
that he has a condition which is etiologically related to 
service or a service-connected disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

As the preponderance of the evidence is against the claims 
for service connection for coronary artery disease and sleep 
apnea, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for coronary artery disease is denied.

Service connection for sleep apnea is denied.


REMAND

The veteran is claiming entitlement to an increased rating 
for sarcoidosis and service connection for degenerative joint 
disease of the hands, right hip, right shoulder and 
arthralgia of the knees, secondary to sarcoidosis.  The Board 
has reviewed the claims file and determined that further 
development is necessary prior to adjudicating the veteran's 
claims.

A February 2003 VA examination report reflects diagnoses of a 
history of sarcoid lung disease with some residual dyspnea 
and restrictive lung disease, as well as degenerative joint 
disease of the hands, shoulder and arthralgia of the knees.  
The examiner, however, felt that the veteran's sarcoid was 
quiescent and currently would not be causing arthralgia.  

On the other hand, the evidence of record also includes two 
letters and supporting medical treatment records from a 
private physician who states that the veteran has been 
treated for sarcoidosis and that the disease has progressed 
to the point where the veteran can barely get around and has 
affected all the joints, most significantly the hands, feet, 
and knees.  The physician reported that the veteran's 
condition was very severe and that he has to take large doses 
of narcotics and other medication to keep his disease under 
control.  The physician was of the opinion that the veteran 
was completely and totally disabled from the sarcoidosis.

In light of the above, the Board finds that further VA 
examination is warranted in order to ascertain the current 
nature and severity of the veteran's service-connected 
sarcoidosis and determine whether the veteran has current 
degenerative joint disease of the hands, right hip, right 
shoulder and arthralgia of the knees secondary to the 
sarcoidosis.  

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to 
TDIU requires consideration of the effect on employability of 
all service-connected disabilities.  Therefore, the decision 
on the issues of entitlement to service connection for 
degenerative joint disease of the hands, right hip, right 
shoulder and arthralgia of the knees, secondary to service-
connected sarcoidosis, could have a significant impact on the 
outcome of the veteran's TDIU claim and the Board finds this 
issue to be inextricably intertwined.  Thus, adjudication of 
the TDIU claim will be held in abeyance pending further 
development.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claims for an increased rating for 
sarcoidosis with obstructive pulmonary 
disease and service connection for  
degenerative joint disease of the hands, 
right hip, right shoulder and arthralgia of 
the knees, as secondary to service-
connected sarcoidosis and entitlement to 
TDIU, pursuant to the provisions of 
38 U.S.C.A. § 1151.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should then schedule the 
veteran for the appropriate examination.  
All indicated tests should be accomplished.  
The claims folder must be made available to 
the examiner. 

a.  The examiner should give detailed 
clinical findings of the symptomatology 
attributable to the veteran's service-
connected sarcoidosis, including whether 
there is pulmonary involvement requiring 
corticosteroids.  The examiner should 
indicate whether the veteran is 
unemployable due to his service-connected 
pulmonary sarcoidosis, to include the 
effect medications taken for the disability 
has on his ability to maintain employment.

b.  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (i.e. a 50% or greater likelihood) that 
any current degenerative joint disease of 
the hands, right hip, right shoulder and 
arthralgia of the knees was caused or 
worsened by the service-connected 
sarcoidosis.  

3.  After conducting any additional 
indicated development, the issues should 
be readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case (SSOC) which includes a summary 
of additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


